Per Curiam.  Cortesy: Subject to execution, The husband's right of curtesy in the deceased wife’s statutory separate estate is subject to execution . „ _ , • i for the payment of his debts, just as the estate was at common law in lands held by the wife to her separate use and free from the husband’s debts. That is the logical deduction from the decision of Neely v. Lancaster; 47 Ark., 175. Whether the husband takes an estate freed from the right of the wife’s creditors to subject the property to the payment of her debts is not determined.  Damages: On dissolution of junction. As to the assessment of damages on dissolution of injuction, the statute does not authorize an assessment except in cases where the proceedings upon a judgment have been stayed — that is, when the enforcement of the judgment has been enjoined. Sec. 3763. Ati injunction preventing the sale of particular property does not prevent the execution of the judgment within the meaning of the statute. Marshal v. Greene, 24 Ark., 410. Sections 3763-4 and 5 of Mansf. Dig. were enacted as one section. The first clause (section 3763) authorizes the assessment of damages, and the other two fix the measure of the assessment in the only cases in which the statute contemplates that'damages shall be assessed upon the dissolution of an injunction. Greer v. Stewart, 48 Ark., 21. In other cases the remedy is by suit on the injunction bond. The judgment assessing damages upon the dissolution of the injunction is vacated, otherwise it is affirmed.